UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6275


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOSH L. KIM, a/k/a Chico,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:07-cr-00042-JRS-2)


Submitted:    June 12, 2009                   Decided:   June 26, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josh L. Kim, Appellant Pro Se.              Angela Mastandrea-Miller,
Assistant United States Attorney,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Josh     L.     Kim   appeals     the     district    court’s      order

granting    his    motion    for   reduction       of    sentence,    18    U.S.C.

§ 3582(c)(2) (2006), and reducing his sentence to 180 months in

prison.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Kim, No. 3:07-cr-00042-JRS-2

(E.D. Va. filed Jan. 22, 2009; entered Jan. 23, 2009).                          We

dispense    with    oral     argument      because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2